DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
`The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi et al. (JP 2009-043581, see machine translation).
Regarding claim 1, Oishi discloses a fuel cell management system for transmitting a command from a server via an external communication network to forcibly stop when the fuel cell device 103 has an abnormality or the regular maintenance time has come ([0001]). An information terminal device 101 is connected to and controls the fuel cell device 103 (see Fig 1, [0022]), and is provided with settings such as starting and stopping power generation of the ([0024]). Because the information terminal device 101 is inside a home 100 (see Fig 1), the information terminal device is considered an interface configured to receive a user operation [resident in the house] toward the fuel cell system. The fuel cell device includes a control unit 203 (reads on claimed: controller) that performs precise control of the fuel cell component 210 ([0026]). A forced stop command can be generated from an abnormality ([0029]) or be set from a server (remotely) ([0041]). The information terminal device 101 is notified that the forced stop command has been set ([0041]), and the fuel cell device cannot be started even if the user selects the power generation instruction on the information terminal device 101 ([0055]). That is, the information terminal device 101 (controller) performs a predetermined process related to a reception stop of the user operation (prevents user from turning on fuel cell). Further, Oishi illustrates the relationship between the forced stop command and the activation of the fuel cell in Figure 5 ([0054]), wherein at step 13, it is determined if power generation is selected, if yes, then at step 14, it is determined whether a forced stop signal is present ([0054]). That is, Oishi teaches this process occurs throughout the fuel cell operation (start and stop operation of the fuel cell system), and thus meets the limitation of “at least during a period from a start to an end of a stop operation of the fuel cell system.
Regarding claim 5, Oishi teaches the forced stop command can be made by remote control and from a management system ([0010]). 
Regarding claim 6, Oishi teaches that the forced stop command can be made by remote control ([0010]) and the system prevents the user from selecting power generation ({0055]).
claim 7, Oishi teaches that the forced stop command can be a result of the arrival of periodic maintenance time (such as cumulative energized time, cumulative power generation amount, cumulative power generation time, cumulative startup times, cumulative combustion time, and cumulative combustion times since the fuel cell device was installed) and can be determined (scheduled) in advance ({0034]). 
Regarding claim 8, Oishi teaches the forced stop command is set from the server 105 ([0036], [0041]), thus the instruction from the management apparatus includes an information element indicating that the stop operation of the fuel cell system is the remote stop operation.
Regarding claim 12, Oishi teaches that the forced stop is cancelled or released by staff or the management ([0058]); therefore the predetermined process is cancelled (because the user regains control) by an operation by a maintenance provided of the fuel cell system or an instruction from the management apparatus configured to manage the fuel cell system.
Regarding claim 13, Oishi teaches that in the case of an abnormality (fault), the fuel cell device 103 stops at its own discretion ([0029]); thus the stop operation of the fuel cell system includes a stop operation due to an abnormality of the fuel cell system.
Regarding claim 14, Oishi teaches that the information terminal device 101 is inside the house (see Fig 5) and thus is separate and remote from the fuel cell system. Therefore, the information terminal device is a remote controller operated by a user.
Regarding claim 15, Oishi teaches the information terminal device 101 (interface) receives a forced stop command from a server maintenance/management company 105 (apparatus) ([0036]), thus the interface receives a command transmitted from an apparatus configured to control the fuel cell system.
claim 16, Oishi discloses a fuel cell management system for transmitting a command from a server via an external communication network to forcibly stop when the fuel cell device 103 has an abnormality or the regular maintenance time has come ([0001]). An information terminal device 101 is connected to and controls the fuel cell device 103 (see Fig 1, [0022]), and is provided with settings such as starting and stopping power generation of the fuel cell device and an abnormal code display ([0024]). Because the information terminal device 101 is inside a home 100 (see Fig 1), the information terminal device is considered an interface configured to receive a user operation [resident in the house] toward the fuel cell system; thus meeting the limitations of receiving a user operation toward a fuel cell system. The fuel cell device includes a control unit 203 (reads on claimed: controller) that performs precise control of the fuel cell component 210 ([0026]). A forced stop command can be generated from an abnormality ([0029]) or be set from a server (remotely) ([0041]). The information terminal device 101 is notified that the forced stop command has been set ([0041]), and the fuel cell device cannot be started even if the user selects the power generation instruction on the information terminal device 101 ([0055]). That is, the information terminal device 101 performs a predetermined process related to a reception stop of the user operation (prevents user from turning on fuel cell). Further, Oishi illustrates the relationship between the forced stop command and the activation of the fuel cell in Figure 5 ([0054]), wherein at step 13, it is determined if power generation is selected, if yes, then at step 14, it is determined whether a forced stop signal is present ([0054]). That is, Oishi teaches this process occurs throughout the fuel cell operation (start and stop operation of the fuel cell system), and thus meets the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2009-043581).
Regarding claims 2-4, Oishi discloses all of the claim limitations as set forth above. While Oishi teaches that the information terminal device 101 notifies the user that the fuel cell device 103 is forcibly stopped and cannot be activated at present ([0036]), Oishi does not explicitly disclose (claim 2) wherein the predetermined process includes a mask process of stopping a receipt of the user operation, (claim 3) wherein the predetermined process includes a notification process of notifying a user that a reception of the user operation has been stopped, or (claim 4) wherein the predetermined process includes a notification process of notifying a user that the stop operation of the fuel cell system is being performed, at least because Oishi does not explicitly teach notifying the user that the stop operation has occurred or is occurring during the stop operation (see Fig 5, which at steps 14-15 teaches not starting the fuel cell when a user request power during the forced stop, [0054]). 
However, because Oishi teaches notifying the user during the forced stop and the fuel cell cannot be activated ([0036]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also notify the user via the information terminal device 101 when the user selects power generation from the fuel cell that 1) there is a forced stop, 2) the fuel cell will not generate power during the forced stop, and 3) the fuel cell cannot be turned on during the forced stop but other services (such as hot water) can be supplied during the forced stop ([0016]) for the purpose of informing the user. Because 
Regarding claim 9, Oishi discloses all of the claim limitations as set forth above. While Oishi teaches preventing the user from operating the fuel cell during a forced stop ([0055]) and teaches cancelling or releasing the forced stop ([0058]), Oishi does not explicitly disclose wherein the controller is configured to perform the predetermined process unless the stop operation of the fuel cell system is canceled within a predetermined time. 
However, Oishi teaches that the forced stop can be released after a test operation without a predetermined operation (work) being performed or completed ([0058]-[0059]). Thus the fuel cell forced stop can be released after a predetermined time (after a test) and the controller will no longer perform the predetermined process (related to a reception stop of the user operation) of preventing user operation.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oishi et al. (JP 2009-043581), as applied to claim 1 above, and further in view of Sato et al. (JP 2013-191383, see machine translation).
Regarding claim 10, Oishi discloses all of the claim limitations as set forth above. While Oishi teaches a forced stop operation which can be the result of an abnormal condition ([0029], [0041]), Oishi does not explicitly disclose wherein the stop operation of the fuel cell system includes a leak detection avoidance operation accompanying a leak detection of a gas supplied to the fuel cell system, and the controller is configured to perform the predetermined process when the stop operation of the fuel cell system is the leak detection avoidance operation.
(abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the gas leak detection, sensors, and shut off of Sato with the fuel cell forced stop operation from an abnormal condition of Oishi for the purpose of having a safety mechanism for the fuel and any leakage thereof.
Regarding claim 11, modified Oishi discloses all of the claim limitations as set forth above. Oishi teaches that the maintenance can be determined (scheduled) in advance ([0034]); thus the gas leak detection system would operate according to a schedule in advance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725